               Case 6:21-cv-00474-AA          Document 1-4    Filed 03/29/21    Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON
                                        EUGENE DIVISION

   Elizabeth                   _
   - HUNTER; et al., on behalf of                        ))
   themselves and all others similarly situated,         )
                                                         )
                                                                 Civil Action No.
                                        Plaintiffs,      )
                         v.                              )       DECLARATION OF ZAYN
                                                         )       SILVA
   U.S. DEPARTMENT OF EDUCATION and                      )
   Suzanne GOLDBERG, in her official capacity as          )
   Acting Assistant Secretary for Civil Rights,           )
   U.S. Department of Education,                          )
                                                          )
                                    Defendants.           )
I, Zayn Silva, declare:
          1.       I am over 18 years ofage and have personal knowledge ofthe matters stated in

this declaration and would testify truthfully to them ifcalled upon to do so.

          2.       I reside in Brooklyn, New York and have lived here most ofmy life.

          3.       I am 29 years old.

          4.       I went to high school at Progress High School, Grand Street Campus in

Williamsburg.

          5.       I attended a Pentecostal church growing up and my faith really developed in high

school.

          6.       I am a Pentecostal Christian and am a member ofFirst Presbyterian Church of

Brooklyn, where I do LGBTQ+ ministry.

          7.       I am a Black and Latinx transman.

          8.       I am also pansexual.

          9.       Unfortunately, my family's church rejected me because I am a transman and

because I refused to continue trying to change my gender identity.



    DECLARATION OF ZAYN SILVA
Case 6:21-cv-00474-AA   Document 1-4   Filed 03/29/21   Page 2 of 6
Case 6:21-cv-00474-AA   Document 1-4   Filed 03/29/21   Page 3 of 6
Case 6:21-cv-00474-AA   Document 1-4   Filed 03/29/21   Page 4 of 6
Case 6:21-cv-00474-AA   Document 1-4   Filed 03/29/21   Page 5 of 6
Case 6:21-cv-00474-AA   Document 1-4   Filed 03/29/21   Page 6 of 6
